DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0192873 A1 to Fujibayashi et al. (hereinafter Fujibayashi) cited in IDS dated 03/18/2021.

Regarding claims 1-20, Fujibayashi teaches a magenta toner particle comprising a polymer binder, a magenta pigment/dye and a fluorescent substance (See abstract). Specifically, in Example 1, a (D-4) colorant particle dispersion is obtained by mixing 22.5 parts of magenta pigment PR122, 22.5 parts of fluorescent particles with a max fluorescence emission wavelength of 635 nm, a surfactant and water, dispersed by a homogenizer to form the colorant particle dispersion with an average particle diameter of 168 nm. The magenta toner particle is obtained by mixing/dispersing by homogenizer a crystalline polymer particle dispersion, a non-crystalline polymer particle dispersion, the (D-4) colorant dispersion, a release agent particle dispersion, and polyaluminum chloride (i.e. aggregating agent), heating the mixture to 96 deg C for 5 hrs, cooling, and washing with water/filtered to form toner particles of 5.9 microns. (para 68-75). The above toner particle meets the resin particle, the above polymer dispersions meet the claimed binder resin, and the above separate particles of the magenta colorant and the fluorescent particle meets the claimed RA region and RB region in the resin particle. In Example D-3, Fujibayashi teaches the colorant dispersion can include two magenta pigments in the colorant dispersion (See table 1) and combinations of magenta pigments (para 34-35), which meets claim 18-20.
Regarding the RA and RB regions form a sea-island structure, and the ratio VI/VT properties, one skilled in the art would have a reasonable expectation for the toner particles of Fujibayashi to have the claimed sea-island and VI/VT properties of the claimed invention because, as cited above, Fujibayashi teaches a substantially identical magenta toner particle obtained by substantially the same process as the claimed invention, specifically, Fujibayashi teaches a colorant particle dispersion of magenta colorant, fluorescent particles, and surfactant, mixed with a resin particle dispersion, a release agent particle dispersion, and polyaluminum chloride (i.e. aggregating agent), heating the mixture to 96 deg C for 5 hrs, (i.e. fusion/coalesce step), and similarly, the Applicant teaches the resin particle is formed by mixing the resin particle dispersion, the colorant particle dispersions, and the release agent particle dispersion with an aggregating agent to form an aggregated particle, which is then heated to fuse/coalesce the aggregated particles to form the resin particles (See para 217-227 of Applicant’s publication). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0151367 A1 to Haruki et al. (hereinafter Haruki) cited in IDS dated 03/18/2021.

Regarding claims 1-14, Haruki teaches a toner particle comprising a binder resin, and a colorant, wherein the colorant comprises a yellowish nonfluorescent dye, and a fluorescent dye having a peak emission wavelength of 480-560 nm (See abstract). Specifically, in Example 1, the toner is obtained by mixing a resin particle dispersions (LxA) and (LxB), water, a surfactant, a nonfluorescent dye particle dispersion, a fluorescent dye particle dispersion, and magnesium chloride (i.e. aggregating agent), heating the mixture to 90 deg C for 60 minutes, raising the heat to 98 deg C to fuse, cooling, and washing with water/filtering to form toner particles of 6.3 microns. (para 73). The above toner particle meets the resin particle, the above polymer dispersions (LxA) and (LxB) meet the claimed binder resin, and the above separate particles of the nonfluorescent dye particle dispersion and the fluorescent dye particle dispersion meets the claimed RA region and RB region in the resin particle. 
Regarding the RA and RB regions form a sea-island structure, and the ratio VI/VT properties, one skilled in the art would have a reasonable expectation for the toner particles of Haruki to have the claimed sea-island and VI/VT properties of the claimed invention because as cited above, Haruki teaches a substantially identical toner particle obtained by substantially the same process as the claimed invention, specifically, the toner is obtained by mixing a resin particle dispersions (LxA) and (LxB), water, a surfactant, a nonfluorescent dye particle dispersion, a fluorescent dye particle dispersion, and magnesium chloride (i.e. aggregating agent), heating the mixture to 90 deg C for 60 minutes, raising the heat to 98 deg C to fuse, (fuse/coalescing step), and similarly, the Applicant teaches the resin particle is formed by mixing the resin particle dispersion, the fluorescent particle dispersion, and the colorant particle dispersions, with an aggregating agent to form an aggregated particle, which is then heated to fuse/coalesce the aggregated particles to form the resin particles (See para 217-227 of Applicant’s publication). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766